Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Michael Fainberg, on 01/10/2022.

CLAIMS:
The application claims 1, 8 and 15 are amended as below.

Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently Amended) A method for determining a trust level of a file, the method comprising: 
selecting, from a computing system, file names which are stable; 
generating using a processor of the computing system, at least one group of files from at least two files of the selected file names, the at least two files being components of a same application; 

when a dominant developer is found, determining trust levels for all files of the group of files, wherein a trust level for each file of the group of files is determined files associated with the dominant developer; and 
when the dominant developer is not found, determining trust levels for all the files of the group of files, wherein a trust level for each file of the group of files is determined 

Referring to claim 8: Please replace claim 8 as follows:
8.	(Currently Amended) A system for determining a trust level of a file, comprising:
at least one processor configured to: 
select file names which are stable; 
generate at least one group of files from at least two files of the selected file names, the at least two files being components of a same application; 

when a dominant developer is found, determine trust levels for all files of the group of files, wherein a trust level for each file of the group of files is determined files associated with the dominant developer; and 
when the dominant developer is not found, determine trust levels for all the files of the group of files, wherein a trust level for each file of the group of files is determined 

Referring to claim 15: Please replace claim 15 as follows:
15.	(Currently Amended) A non-transitory computer readable medium storing thereon computer executable instructions for determining a trust level of a file, including instructions for: 
selecting file names which are stable; 
generating at least one group of files from at least two files of the selected file names, the at least two files being components of a same application; 
searching for a presence of a dominant developer such that at least one private key of the dominant developer has been used to sign at least one file of the group of files that is generated; 
when a dominant developer is found, determining trust levels for all files of the group of files, wherein a trust level for each file of the group of files is determined files associated with the dominant developer; and 
when the dominant developer is not found, determining trust levels for all the files of the group of files, wherein a trust level for each file of the group of files is determined 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433